Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest cited prior art references of record to the instant invention are Hopkins (US 4,004,519) and Boulais (US 5,271,328).
Hopkins is discloses a projectile power generator having a stator and a rotor. However, Hopkins differs from the instant invention in a few respects. In Hopkins, the power generator is positioned toward the front of the projectile. Furthermore, the body remains static while the rotor rotates about the stator inside the body. Also, the projectile of Hopkins is not launched out of a rifled barrel and the body remains rotationally static.
Boulais discloses a projectile with a pendulum based power supply. Unlike the instant invention, the power supply is placed at the front end of the projectile. While Boulais does describe firing the projectile out of a rifled barrel to impart rotational spin on the projectile, the rotor of the power supply is held substantially in place by a pendulum.
In Hopkins, the projectile body remains static while the rotor rotates. Boulais discloses that the projectile body rotates while the rotor remains static. Neither Hopkins or Boulais disclose both the projectile body and the rotor rotating independently of each other as disclosed by the instant invention.
None of the cited prior art references of record, alone or in combination, are found to teach or suggest at least the independent claim of the instant invention as a whole. Therefore, no statutory rejections regarding subject-matter eligibility or prior art exist, and claims 1, 2 and 4-21 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                  

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715